DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markle et al. [US 7289867 B1, hereafter Markle] in view of Speasl et al. [US 20070185687 A1, hereafter Speasl].
As per Claims 1, 8 and 14, Markle teaches a method, comprising: 
storing a carrier containing material in a storage; 
receiving a request for the material from a semiconductor fabrication tool; and 
providing the carrier to the semiconductor fabrication tool based on the forecast (See fig. 2, Column 8 line 47 – Column 10 line 31).
Markle further disclosed wherein the storage factors will consider delivery performance against remote storage in stockers, bay storage in stockers and proximity storage in the automated material handling system's tracks (Column 11 lines 28-67).
Markle does not explicitly teach recording environmental data of the storage to a database while the material is in the storage; generating a forecast for the material in the carrier based on the environmental data.
Speasl teaches a transportable container monitoring system for monitoring an internal environmental condition of a transportable container having an internal environment isolated from ambient atmospheric conditions is provided. The transportable container monitoring system includes a sensor for monitoring the internal environmental condition within the container and transmitting data representative of the monitored condition. The system may also include, a transceiver in communication with the sensor for receiving and transmitting data transmitted by the sensor (Para 34-40).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate recording sensors to record environmental data in the storage unit of Markle in order to control the environment and improve throughput.
As per Claim 2, Markle in view of Speasl teaches the method of claim 1.
Speasl further disclosed recording safety data of the carrier to the database (Para 30).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate recording method as claimed in order to control the environment as required. 
As per Claim 3, Markle in view of Speasl teaches the method of claim 2, wherein the safety data is recorded during at least one of: transit of the carrier from a materials supplier to the storage; storage of the carrier in the storage; or transit of the carrier from the storage to the semiconductor fabrication tool (Column 11 lines 28-67).
As per Claim 4, Markle in view of Speasl teaches the method of claim 3, wherein the transit of the carrier from the storage to the semiconductor fabrication tool includes transit (loadlock) of the carrier from the storage to a staging area and transit of the carrier from the staging area to the semiconductor fabrication tool (Column 11 lines 28-67).
As per Claim 5, Markle in view of Speasl teaches the method of claim 2.
Speasl further disclosed wherein the safety data includes activation information of at least one of an anti-drop mechanism, a leakage isolation, an air exhaust mechanism, or an air purge mechanism of the carrier (Para 5).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate recording sensors to record environmental data in the storage unit of Markle in order to control the environment and improve throughput.
As per Claim 9, Markle in view of Speasl teaches the method of claim 8.
Markle further disclosed wherein generating the forecast includes predicting expiration of the material based on the environmental data (Column 11 lines 50-67).
As per Claims 10 and 11, Markle in view of Speasl teaches the method of claim 8, further comprising retrieving the carrier from a staging area prior to a second carrier based on the forecast (Column 11 lines 28-67).
As per Claim 12, Markle in view of Speasl teaches the method of claim 8, wherein installing the carrier includes installing the carrier containing photoresist into a photoresist coater (Column 9 line 63 – Column 10 line 15).
As per Claim 13, Markle in view of Speasl teaches the method of claim 8, wherein the material includes photoresist, anti-reflective coating, overcoat, developer, remover, polymer, stripper, slurry, cleaner, adhesive, encapsulant or thermal compound (Column 13 lines 35-58).
As per Claims 17 and 18, Markle in view of Speasl teaches the system of claim 14.
Speasl further disclosed wherein the microcontroller unit is configured to generate a neural network based analysis module, and the forecasting is based on the neural network based analysis module (Para 36-38).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate recording environmental data in order to control the environment and improve throughput.
As per Claim 19, Markle in view of Speasl teaches the system of claim 14.
Speasl further disclosed wherein the at least one environmental sensor includes at least one of a temperature, pH (“potential of hydrogen”), humidity, light, vibration, electrostatic discharge (ESD), cleanliness, leakage, pressure or particulate sensor (Para 34-40).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate recording sensors to record environmental data in the storage unit of Markle in order to control the environment and improve throughput.
As per Claim 20, Markle in view of Speasl teaches the system of claim 14, wherein the storage includes a drain configured to receive the materials when the carrier has a leak, and a leak detector in fluidic communication with the drain configured to detect the leak (Column 14 lines 23-51).

Claim(s) 6, 7, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markle in view of Speasl as shown in claims above, further in view of Namatsu et al. [US 20080124648 A1, hereafter Namatsu].
As per Claims 6, 7 and 15, Markle in view of Speasl teaches the method of claim 1.
Markle in view of Speasl does not explicitly teach wherein the material is a photoresist, and a first temperature of the storage is less than about 0° C.
Namatsu teaches the supercritical fluid to be used is preferably a fluid in which a critical temperature is 0° C. or higher, and a critical pressure is preferably from 50 MPa or less, particularly 40 MPa or less, and more preferably 30 MPa or less (Para 182).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to keep the temperature of the liquid material as claimed in order to preserve and use it effectively.
As per Claim 16, Markle in view of Speasl and Namatsu teaches the system of claim 15.
Speasl further disclosed wherein the storage includes an interlock, and the safety sensor includes an interlock sensor configured to generate information corresponding to the interlock (Para 5).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate recording sensors to record environmental data in the storage unit as claimed in order to control the environment and improve throughput.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882